Filed pursuant to Rule 433 Dated December 2, 2014 Relating to Pricing Supplement No. 19 dated December 2, 2014 to Registration Statement No. 333-200365 Global Medium-Term Notes, Series F Fixed Rate Senior Notes Due 2018 Floating Rate Senior Notes Due 2018 Fixed Rate Senior Notes Due 2018 Issuer: Morgan Stanley Principal Amount: Maturity Date: January 5, 2018 Trade Date: December 2, 2014 Original Issue Date (Settlement): December 5, 2014 (T+3) Interest Accrual Date: December 5, 2014 Issue Price (Price to Public): 99.892% Agents’ Commission: 0.25% All-in Price: 99.642% Net Proceeds to Issuer: Interest Rate: 1.875% per annum Interest Payment Period: Semi-annual Interest Payment Dates: Each January 5 and July 5, commencing July 5, 2015 Day Count Convention: 30/360 Specified Currency: U.S. Dollars (“$”) Minimum Denomination: $1,000 and integral multiples of $1,000 in excess thereof Business Day: New York CUSIP: 61761JVM8 ISIN: US61761JVM88 Issuer Ratings: Baa2 (Moody’s) / A- (Standard & Poor’s) / A (Fitch) / A (R&I)/ A (high) (DBRS) (Positive / Negative / Stable / Negative / Stable) Agents: Morgan Stanley & Co. LLC and such other agents as shall be named in the above-referenced Pricing Supplement for the notes. Global Settlement: Through The Depository Trust Company, Euroclear or Clearstream, Luxembourg The notes are not bank deposits and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency, nor are they obligations of, or guaranteed by, a bank. Floating Rate Senior Notes Due 2018 Issuer: Morgan Stanley Principal Amount: Maturity Date: January 5, 2018 Trade Date: December 2, 2014 Original Issue Date (Settlement): December 5, 2014 (T+3) Interest Accrual Date: December 5, 2014 Issue Price (Price to Public): 100.00% Agents’ Commission: 0.25% All-in Price: 99.75% Net Proceeds to Issuer: Base Rate: LIBOR Spread (plus or minus): Plus 0.74% Index Maturity: Three months Index Currency: U.S. Dollars Interest Payment Period: Quarterly Interest Payment Dates: Each January 5, April 5, July 5 and October 5, commencing April 5, 2015 Day Count Convention: Actual/360 Initial Interest Rate: Base Rate plus 0.74% (to be determined by the Calculation Agent on the second London banking day prior to the Original Issue Date) Initial Interest Reset Date: April 5, 2015 Interest Reset Dates: Each Interest Payment Date Interest Reset Period: Quarterly Specified Currency: U.S. Dollars (“$”) Minimum Denomination: $1,000 and integral multiples of $1,000 in excess thereof Business Day: New York CUSIP: 61761JVN6 ISIN: US61761JVN61 Issuer Ratings: Baa2 (Moody’s) / A- (Standard & Poor’s) / A (Fitch) / A (R&I)/ A (high) (DBRS) (Positive / Negative / Stable / Negative / Stable) Agents: Morgan Stanley & Co. LLC and such other agents as shall be named in the above-referenced Pricing Supplement for the notes. Global Settlement: Through The Depository Trust Company, Euroclear or Clearstream, Luxembourg The notes are not bank deposits and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency, nor are they obligations of, or guaranteed by, a bank. The issuer has filed a registration statement (including a prospectus) with the SEC for the offerings to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and these offerings.You may get these documents for free by visiting EDGAR on the SEC web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offerings will arrange to send you the prospectus if you request it by calling toll free 1-866-718-1649. Prospectus Supplement Dated November 19, 2014 Prospectus Dated November 19, 2014 2
